DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement filed 27 June 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “or other wireless technology” is indefinite because is encompasses technology that was not disclosed, and/or has not been invented yet.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleck et al (US # 4,539,560). With respect to claim 1, the Fleck reference discloses a modular sensor system (Col. 2, ll. 35-61) of at least three modules (Col. 4, ll. 20-22; Fig. 1a) having at least one sensor (54, 56), at least one sensor carrier (41) and at least one weight distribution strip (43) which can be connected to each other in sandwich-like manner (Fig. 1c).
With respect to claim 2, all of the strips lie in a single plane (Fig. 1).
With respect to claim 3, the sensor (54,56) lies between the carrier and the distribution strip (Fig. 1c).
With respect to claims 5 & 6, obviously the various parts of the weight sensor system are “coupled” to each other.
With respect to claim 7, the sensor system is coupled to a smart beacon device (Col. 6, ll. 8-35).
With respect to claims 12 and 13, the system is incorporated into a mattress.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al (US # 4,539,560) in view of Knothe et al (US # 4,487,280). The use of addition sensors in a weighing device to monitor ambient conditions that might influence the performance of the weighing sensor, such as moisture sensors, for example were well known as shown by the example of Knothe (Col. 1, ll. 13-33), and it would have been obvious to equip the weighing strips of Fleck with a built-in moisture sensor at least, as an incontinent patient might wet the bed, and the presence of water would affect the performance of the weight sensitive switches shown, and the nurse’s station would want to be made aware of such a condition, as a sudden infusion of urine into the mattress is an event that would affect both the patient’s health, as well as the performance of the sensors, and would need to be dealt with.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al (US # 4,539,560) in view of Swersey (US # 3,656,478) With respect to claim 8, the general idea of incorporating a light (i.e.: smart beacon device) into the housing of the bed weight sensor was known as shown by the example of Swersey (Col. 4, ll. 3-10), and would have been an obvious engineering design choice to alert someone in the room that something was wrong.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fleck et al (US # 4,539,560) in view of Niosi (US # 6,093,895) or Rynd et al (US # 6,680,442). The use of wireless data transmission to communicate weight data between a weight sensor and a remote display, instead of using cable or wires fr the same, was old and well known as shown by the examples of Niosi (Col. 3, ll. 53-65) or Rynd (Col. 4, ll. 40-65), and would have been an obvious alternative to the hardwired communications lines shown in the Fleck reference, as switching to a wireless data transmission would have allowed for the hospital bed disclosed to be easily moved without entangling wires in the way.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US # 5,780,781 (Berger) shows a modular sensor system similar to the one claimed. The other references cited shown various types of strip weight sensors similar to the applicant’s claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856